PER CURIAM.
Jeffrey R. Crosby, the petitioner-appellant, appeals from an order of the Kiowa County District Court discharging a writ of habeas corpus and ordering the petitioner’s extradition to Mississippi. Crosby was arrested pursuant to a governor’s warrant after documents were filed by the State of Mississippi under section 16-19-104, C.R.S. 1973 (1978 Repl. Vol. 8). It is admitted that the petitioner is the person named in the requisition documents and that he is substantially charged with a crime. It is also clear that he is in fact a fugitive from justice. In this appeal, the petitioner asserts that the evidence does not support the indictment and that he is not guilty of the offense of embezzlement.
Since no question exists as to the validity of the documents, the district court properly discharged the writ of habeas corpus. The sufficiency of the evidence to support the charge is an issue to be resolved by the demanding state. Gerard v. Ossola, 649 P.2d 1110 (Colo. 1982); Michigan v. Doran, 439 U.S. 282, 99 S.Ct. 530, 58 L.Ed.2d 521 (1978).
Accordingly, we affirm the district court’s order to extradite Jeffrey R. Crosby to the State of Mississippi.